DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-10 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 9-10 is rejected because “automatically conducting a second search, by the processor, without receiving an input from the user interface, for at least one keyword, different from the first word, from attribute information relating to a first word search word and a user generated content (UGC) documents included in the plurality of first search results, to automatically output a plurality of second search results; and conducting, by the processor, a third search on the Internet using the first search word input by the user simultaneously with a selected tag from the result screen on the without using the at least one keyword included in the second search results” finds no support in the specification.  
Claims 2-8, 11-17 are rejected because they depend on from claims 1 and 10, respectively.

Even though the claimed subject matter did not appear to have adequate support in the Applicant's specification, the Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the interests of compact prosecution.  If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the Applicant to show the portions of the Applicant's specification which give a more proper interpretation of the claimed subject matter.
	


















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(e) as being anticipated by Plakhov (US 2015/0006505).
	(Claim 1)
	Plakhov discloses a method of providing a search service for conducting a search on the Internet, the method comprising: 
receiving, by a processor, (processors, paragraph [0175]), a first search word input, through a user interface on a user terminal by a user for conducting a first search on internet, (receives first search query 212 including first search terms typed by user 110 into search bar, paragraph [0176]; Fig. 14A);
outputting, by the processor, a plurality of first search results obtained from the internet corresponding to the first search word, (first search query yielding first search results, paragraph [0180]; Fig. 14A);
automatically conducting a second search, by the processor, without receiving an input from the user interface, for at least one keyword, different from the first word, from attribute information relating to a first word search word and a user generated content , to automatically output a plurality of second search results, (refinement buttons corresponding to the first suggested search query refinements, the instructions include instructions for displaying a visual representation of a refinement relationship between first search query and the respective refined search queries corresponding to the refinement buttons, paragraph [0180]; Fig. 14A);
extracting one or more tags based on at least one keyword included in a plurality of second search results; visibly displaying the extracted one or more tags along with the plurality of the first search results on a result screen of the user terminal, (refinement buttons corresponding to the first suggested search query refinements, displaying a visual representation of a refinement relationship between first search query and the respective refined search queries corresponding to the refinement buttons, paragraph [0180]; Fig. 14A, 220, 230 of Fig. 3); 
conducting, by the processor, a third search on the Internet using the first search word input by the user simultaneously with a selected tag from the result screen on the user terminal, without using the at least one keyword included in the second search results, responsive to selection of the selected tag by the user from among the one or more tags displayed on the result screen, (receives a selection of one of the first SSQRs when user clicks on refinement button corresponding to refined search query, paragraph [0181]; Fig. 14B; Fig. 6) and 
displaying, on the result screen of the user terminal by a processor, a plurality of third search results corresponding to the simultaneous search of both the first search and the selected tag, (refined search results, the further SSQRs, and instructions for displaying the refined search results, paragraph [0183]; Fig. 14B, Fig. 7).

Plakhov discloses substantially all of the elements of claim 1, and further  Plakhov  discloses classifying and maintaining keyword information based on a preset category criterion; extracting the keyword from the UGC document or a search collection based on the keyword information; and providing the one or more tags corresponding to the first search result by normalizing the extracted keyword, (refinement buttons corresponding to the first suggested search query refinements, displaying a visual representation of a refinement relationship between first search query and the respective refined search queries corresponding to the refinement buttons, paragraph [0180]; Fig. 14A, 220 of Fig. 3).

(Claim 3)
Plakhov discloses substantially all of the elements of claim 1, and further Plakhov discloses wherein the displaying on the result screen comprises: extracting a tag from each of a plurality of search words in response to the plurality of search words being input from the user, and displaying the extracted tag on a tag area corresponding to each of the first search words, (refinement buttons corresponding to the first suggested search query refinements, displaying a visual representation of a refinement relationship between first search query and the respective refined search queries corresponding to the refinement buttons, paragraph [0180]; Fig. 14A, 220 of Fig. 3).




Plakhov discloses substantially all of the elements of claim 3, and further Plakhov discloses wherein the displaying the result screen comprises: displaying the tag extracted from each of the search words in one of a plurality of display methods, (displaying a visual representation of a refinement relationship between first search query and the respective refined search queries corresponding to the refinement buttons, paragraph [0180]; Fig. 14A, 220 of Fig. 3).

(Claim 5)
Plakhov discloses substantially all of the elements of claim 3, and further Plakhov discloses wherein the displaying on the result screen comprises: providing search results about the plurality of search words for comparison using a tag about a second search word and a tag about a third search word, in response to the plurality of first search words input from the user being included in the same category attribute, (refined search results, the further SSQRs, and instructions for displaying the refined search results, paragraph [0183]; Fig. 14B, Fig. 7).

(Claim 6)
Plakhov discloses substantially all of the elements of claim 1, and further Plakhov discloses wherein the conducting of the third search comprises: providing the user with the user interface for selecting the at least one tag, and adding and displaying the tag selected through the user interface in a search box in which the first search word is displayed, (a selection of a suggested search query refinement, which user makes by clicking on refinement button ("Music"), the refined search query ("Jennifer Lopez Music") corresponding to refinement button is displayed in search bar, paragraph [0162]; 216, 221 of Fig. 6).

(Claim 7)
Plakhov discloses substantially all of the elements of claim 6, and further Plakhov discloses wherein the conducting of the third search comprises: filtering the first search results corresponding to the first search word using the selected tag, and outputting the third search results including a result corresponding to the selected tag, (search results, browser also displays many other elements to assist user to navigate through the universe of search results related to the original search query ("Jennifer Lopez") and the refined search query ("Jennifer Lopez Music"), paragraph [0165]; Fig. 7).

(Claim 8)
Plakhov discloses substantially all of the elements of claim 7, and further Plakhov discloses wherein the conducting of the third search comprises: sorting and displaying the third search results acquired through filtering using the selected tag, based on a preset criterion, (a display the third search results based on the original search query and  selected the refined search query, paragraph [0037]; Fig. 7).

 (Claims 9-17)
Regarding claims 9-17, these claims recite similar subject matters as claims 1-8 in form of non-transitory computer-readable recording medium and a system, hence are rejected for the same reason.
Response to the Arguments
Applicant’s arguments filled on 12/16/2020 have been fully considered.  Applicant made the following arguments:
Claims Rejection 35 U.S. C. 103 on Remarks page(s) 9-10.	
	The Examiner response: In response to Applicant's argument of 35 U.S.C. 103 on Remarks page(s) 9-10 on remarks filed 12/16/2020, the examiner respectfully disagreed. It is noted that Applicant added new limitations in claim(s) 1, 9-10 that necessitate new ground of rejection as address above by Plakhov (US 2015/0006505). In view of the above reason, the rejection is maintained.

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, Email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM E.T.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BINH V HO/
Primary Examiner, Art Unit 2152